EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Do Te Kim on 02/01/2022.

The application has been amended as follows: 
(Currently Amended) A method for performing dynamic balancing of input/output (IO) operations for storage units, the method comprising:
providing a first queue for a first storage unit of the storage units;
providing a second queue for a second storage unit of the storage units, the first queue and the second queue configured to receive input/output (IO) requests directed to corresponding first and second storage units;
determining a quality of service (QoS) value assigned to each of the first storage unit and the second storage unit;
pulling entries from each of the first queue and the second queue at a rate that accords with the QoS value assigned to each of the first storage unit and the second storage unit;
executing IO operations pursuant to the pulled entries;
monitoring bandwidth of the IO operations, responsive to the executing, with respect to the first storage unit and the second storage unit; and
upon determining, from the monitoring, the bandwidth is not in alignment with the QoS value for either of the first storage unit and the second storage unit, adaptively adjusting a ratio in which numbers of entries are pulled from the first queue and the second queue during a subsequent polling cycle based on the monitored bandwidth of the IO operations with respect to the first storage unit and the monitored bandwidth of the adaptively adjusting the ratio until the bandwidth aligns with the QoS value assigned to each of the first storage unit and the second storage unit.   
 
(Original) The method of claim 1, wherein the QoS value assigned to the first queue is the same as the QoS value assigned to the second queue.

(Canceled) 

(Original) The method of claim 1, wherein the QoS value assigned to the first queue is different than the QoS value assigned to the second queue.

(Original) The method of claim 4, wherein the rate in which the entries are pulled from the first queue is initially different.

(Original) The method of claim 1, further comprising:
in response to the monitoring, upon determining a predefined bandwidth level has not been reached for either of the first storage unit and the second storage unit, maintaining the rate of the pulling entries.

(Original) The method of claim 1, wherein the first storage unit and the second storage unit are volumes of a storage array.

(Currently Amended) A system for performing dynamic balancing of input/output (IO) operations for storage units, the system comprising:
a memory comprising computer-executable instructions; and 
a processor operable by a storage system, the processor executing the computer-executable instructions, the computer-executable instructions when executed by the processor cause the processor to perform operations comprising:
providing a first queue for a first storage unit of the storage units;

determining a quality of service (QoS) value assigned to each of the first storage unit and the second storage unit;
pulling entries from each of the first queue and the second queue at a rate that accords with the QoS value assigned to each of the first storage unit and the second storage unit;
executing IO operations pursuant to the pulled entries;
monitoring bandwidth of the IO operations, responsive to the executing, with respect to the first storage unit and the second storage unit; and
upon determining, from the monitoring, the bandwidth is not in alignment with the QoS value for either of the first storage unit and the second storage unit, adaptively adjusting a ratio in which numbers of entries are pulled from the first queue and the second queue during a subsequent polling cycle based on the monitored bandwidth of the IO operations with respect to the first storage unit and the monitored bandwidth of the IO operations with respect to the second storage unit, continuing the monitoring the bandwidth and the adaptively adjusting the ratio until the bandwidth aligns with the QoS value assigned to each of the first storage unit and the second storage unit.   
 
(Original) The system of claim 8, wherein the QoS value assigned to the first queue is the same as the QoS value assigned to the second queue.

(Canceled) 

(Original) The system of claim 8, wherein the QoS value assigned to the first queue is different than the QoS value assigned to the second queue.

(Original) The system of claim 11, wherein the rate in which the entries are pulled from the first queue are initially different.

(Original) The system of claim 8, wherein the operations further comprise:
in response to the monitoring, upon determining a predefined bandwidth level has not been reached for either of the first storage unit and the second storage unit, maintaining the rate of the pulling entries.

(Original) The system of claim 8, wherein the first storage unit and the second storage unit are volumes of a storage array.

(Currently Amended) A computer program product for performing dynamic balancing of input/output (IO) operations for storage units, the computer program product embodied on a non-transitory computer readable medium, and the computer program product including instructions that, when executed by a computer, causes the computer to perform operations comprising:
providing a first queue for a first storage unit of the storage units;
providing a second queue for a second storage unit of the storage units, the first queue and the second queue configured to receive input/output (IO) requests directed to corresponding first and second storage units;
determining a quality of service (QoS) value assigned to each of the first storage unit and the second storage unit;
pulling entries from each of the first queue and the second queue at a rate that accords with the QoS value assigned to each of the first storage unit and the second storage unit;
executing IO operations pursuant to the pulled entries;
monitoring bandwidth of the IO operations, responsive to the executing, with respect to the first storage unit and the second storage unit; and
upon determining, from the monitoring, the bandwidth is not in alignment with the QoS value for either of the first storage unit and the second storage unit, adaptively adjusting a ratio in which numbers of entries are pulled from the first queue and the second queue during a subsequent polling cycle based on the monitored bandwidth of the IO operations with respect to the first storage unit and the monitored bandwidth of the adaptively adjusting the ratio until the bandwidth aligns with the QoS value assigned to each of the first storage unit and the second storage unit.   
 
(Original) The computer program product of claim 15, wherein the QoS value assigned to the first queue is the same as the QoS value assigned to the second queue.

(Canceled) 

(Original) The computer program product of claim 15, wherein the QoS value assigned to the first queue is different than the QoS value assigned to the second queue.

(Original) The computer program product of claim 18, wherein the rate in which the entries are pulled from the first queue are initially different.

(Original) The computer program product of claim 15, wherein the operations further comprise:
in response to the monitoring, upon determining a predefined bandwidth level has not been reached for either of the first storage unit and the second storage unit, maintaining the rate of the pulling the entries.

The following is an examiner’s statement of reasons for allowance: claim 1 recites a method for performing dynamic balancing of input/output (IO) operations for storage units, the method comprising:
providing a first queue for a first storage unit of the storage units; 

determining a quality of service (QoS) value assigned to each of the first storage unit and the second storage unit; 
pulling entries from each of the first queue and the second queue at a rate that accords with the QoS value assigned to each of the first storage unit and the second storage unit; 
executing IO operations pursuant to the pulled entries; 
monitoring bandwidth of the IO operations, responsive to the executing, with respect to the first storage unit and the second storage unit; and
upon determining, from the monitoring, the bandwidth is not in alignment with the QoS value for either of the first storage unit and the second storage unit, adaptively adjusting a ratio in which numbers of entries are pulled from the first queue and the second queue during a subsequent polling cycle based on the monitored bandwidth of the IO operations with respect to the first storage unit and the monitored bandwidth of the IO operations with respect to the second storage unit, continuing the monitoring the bandwidth and adaptively adjusting the ratio until the bandwidth aligns with the QoS value assigned to each of the first storage unit and the second storage unit.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: providing a first queue for a first storage unit of the storage units; providing a second queue for a second storage unit of the storage units, the first queue and the second queue configured to receive input/output (IO) requests directed to corresponding first and second storage units; determining a quality of service (QoS) value assigned to each of the first storage unit and the second storage unit; pulling entries from each of the first queue and the second queue at a rate that accords with the QoS value assigned to each of the first storage unit and the second storage unit; executing IO operations pursuant to the pulled entries; monitoring bandwidth of the IO operations, responsive to the executing, with respect to the first storage unit and the second storage unit; and upon determining, from the monitoring, the bandwidth is not in alignment with the QoS value for either of the first storage unit and the second storage unit, adaptively adjusting a ratio in which numbers of entries are pulled from the first queue and the second queue during a subsequent polling cycle based on the monitored bandwidth of the IO operations with respect to the first storage unit and the monitored bandwidth of the IO operations with respect to the second storage unit, continuing the monitoring the bandwidth and adaptively adjusting the ratio until the bandwidth aligns with the QoS value assigned to each of the first storage unit and the second storage unit.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 8 and 15, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NANCI N WONG/           Primary Examiner, Art Unit 2136